Title: From Thomas Jefferson to William Short, 7 January 1792
From: Jefferson, Thomas
To: Short, William


          
            Dear Sir
            Philadelphia Jan. 7. 1792.
          
          Being much interested for the welfare of Mr. De Rieux my neighbor, and nephew of Made. Bellanger, for his excellent qualities, and the very streightened circumstances under which he labours with a numerous family of children, and perceiving that he cannot receive a legacy of 15,000.₶ in France till a certificate shall be produced of his having been alive at the time of the death of the testator, I have thought it might remove the difficulty were I to certify under the seal of my office that he was alive on the 11th. of Oct. last, when I saw him, and which I know was posterior to the death of the testator. Had I waited to send on the notice to him at Charlottesville, and to get an answer, it would have occasioned a delay of two months more which would lengthen his distresses. Be so good as to deliver the inclosed certificate of life, with his power of Attorney to Mr. Plumard of Nantes, his uncle, to Madame Bellanger, who will do therein what is best for him and with most dispatch. Assure her at the same time of my great respect and esteem, and how much my attachment to her nephew is increased by my acquaintance with him. I cannot write to her, because I have entirely lost the little habit I had of writing French. Adieu, my dear Sir, Your’s affectionately,
          
            Th: Jefferson
          
        